NOT FOR PUBLICATION                           FILED
                     UNITED STATES COURT OF APPEALS                        AUG 24 2016
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 MICHAEL S. YELLEN,                               No. 14-16344

                  Plaintiff-Appellant,            D.C. No. 1:14-cv-00134-JMS-
                                                  BMK
   v.

 UNITED STATES OF AMERICA; et al.,                MEMORANDUM*

                  Defendants-Appellees.

                    Appeal from the United States District Court
                             for the District of Hawaii
                    J. Michael Seabright, Chief Judge, Presiding

                            Submitted August 16, 2016**

Before:       O’SCANNLAIN, LEAVY, and CLIFTON, Circuit Judges.

        Michael S. Yellen appeals pro se from the district court’s judgment

dismissing for lack of subject matter jurisdiction his action alleging violations of

federal constitutional law and international law arising from the 1893 overthrow of

the Hawaiian monarchy and Hawaii’s subsequent annexation by the United States.

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 28 U.S.C. § 1291. We review de novo. Pakootas v.

Teck Cominco Metals, Ltd., 646 F.3d 1214, 1218 (9th Cir. 2011). We affirm.

      The district court properly dismissed Yellen’s action because his claims

presented non-justiciable political questions over which the district court lacked

subject matter jurisdiction. See Corrie v. Caterpillar, Inc., 503 F.3d 974, 980 (9th

Cir. 2007) (holding that “the presence of a political question deprives a court of

subject matter jurisdiction” and explaining that a non-justiciable political question

is found when there is “a textually demonstrable constitutional commitment of the

issue to a coordinate political department” (citation and internal quotation marks

omitted)).

      The district court did not abuse its discretion by dismissing without leave to

amend. See McQuillion v. Schwarzenegger, 369 F.3d 1091, 1099 (9th Cir. 2004)

(finding “[t]he district court did not err in denying leave to amend because

amendment would have been futile”).

      In light of our disposition, we do not address the merits of Yellen’s claims.

      We reject as without merit Yellen’s contention that he was entitled to

discovery.




                                          2                                    14-16344
      Yellen’s expedited motion for injunctive relief and/or permanent injunction,

filed on July 15, 2016, is denied.

      AFFIRMED.




                                        3                                   14-16344